Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 8 March 2021 has been entered. Applicant’s remarks filed 8 March 2021 are acknowledged.
Claims 2, 4-15, 17-52, 54-56, 59-63, 66-69, 73, 75, 77-79 and 82-100 are cancelled. Claims 101 and 102 have been added. Claims 1, 3, 16, 53, 57, 58, 64, 65, 70-72, 74, 76, 80, 81, 101 and 102 are pending. Claims 65, 70-72, 74, 76, 80 and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 3, 16, 53, 57, 58, 64, 101 and 102 are under examination.

Claim Objections/Rejections Withdrawn
The objection to claim 3 for informalities is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claims 1, 3, 6, 16, 53, 57, 58 and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment of independent claim 1 to recite “wherein the TWSG polypeptide comprises an amino acid sequence of SEQ ID NO: 8”. 


Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Amended and newly added claims 1, 3, 53, 57, 58, 64 and 101 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Holtzman et al. (US 2008/0293077 A1, Pub. Date: Nov. 27, 2008), for reasons set forth in the previous Office Action (p. 10) and the following.
Applicant argues that Holtzman does not expressly or inherently describe each and every feature of amended claim 1. Applicant argues that Holtzman merely teaches new polypeptides, including Tango-67, but Holtzman does not teach fusing a polypeptide comprising an amino acid sequence of SEQ ID NO: 8 to an Fc polypeptide via a linker. Applicant argues that the Tango-67 polypeptide taught by Holtzman has 223 amino acids and the amino acid sequence of SEQ ID NO: 8 of the present application has 198 amino acids; while Holtzman describes that the polypeptide or a portion thereof can be fused to an Fc domain, Holtzman does not define such portion of the polypeptide.

Independent claim 1 has been amended to recite “A polypeptide comprising a Twisted Gastrulation (TWSG) polypeptide and a fragment crystallizable region (Fc) polypeptide, wherein the TWSG polypeptide comprises an amino acid sequence of SEQ ID NO: 8 and the polypeptide comprises a linker sequence between the TWSG polypeptide and the Fc polypeptide.” Holtzman teaches the fusion protein as presently claimed. 
Holtzman teaches a newly identified soluble growth factor, Tango-67, which amino acid sequence is set forth in SEQ ID NO: 8 [0029] [0032] [0042]. As shown in the sequence alignment provided in the previous Office Action, Tango-67 comprises the amino acid sequence of SEQ ID NO: 8 of the instant application. Holtzman teaches that the polypeptide or a portion thereof can be fused to another polypeptide, such as an immunoglobulin Fc domain, or prepared as a dimeric form, so that it has a longer circulating half-life in vivo [0314]. With respect to Applicant’s arguments that Holtzman does not teach fusing a polypeptide comprising an amino acid sequence of SEQ ID NO: 8 to an Fc polypeptide via a linker, the Tango-67 polypeptide comprises the amino acid sequence of SEQ ID NO: 8 of the instant application. Independent claim 1 uses the open-ended term “comprising” which encompasses any flanking sequence to SEQ ID NO: 8. Further, since claim 1 does not define the linker sequence, any additional flanking sequence to SEQ ID NO: 8 meets the limitation of “a linker sequence” recited in claim 1. In addition, the phrase “wherein the TWSG polypeptide comprises an amino acid sequence of SEQ ID NO: 8” reads on that the TWSG polypeptide may encompass the amino acid sequence of SEQ ID NO: 8, the TWSG polypeptide then needs to have at least 198 amino acids of SEQ ID NO: 8). In such case, any flanking sequence that contains a glycine residue in the Tango-67 polypeptide would read on a linker sequence recited in claim 101.   
Holtzman teaches each and every feature of the instant claims, and therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 remains rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1), in view of Seehra (US 8,338,377 B2, Date of Patent: Dec. 25, 2012), for reasons set forth in the previous Office Action (p. 11-12).
Applicant argues that Holtzman does not disclose or suggest a fusion polypeptide as required by claim 1, and Seerha does not cure the deficiencies in the teaching of Holtzman, thus, the disclosures of Holtzman and Seerha do not render claim 16 obvious.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Fc domain taught by Seehra to prepare the Tango-67/Fc fusion protein of Holtzman. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, because Holtzman teaches making a fusion protein between Tango-67 and an Fc domain, and Seehra teaches the amino acid sequence of an Fc domain suitable for making an Fc-fusion protein. Therefore, the combined teachings of Holtzman and Seehra render the instant claim obvious.

New Grounds of Rejections
Claim Rejections - 35 USC § 103

Claims 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (US 2008/0293077 A1), as applied to the claims set forth above, and further in view of Mapelli et al. (US 5,519,115, Date of Patent: May 21, 1996).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Holtzman teaches as set forth above. Holtzman, however, does not teach using a linker sequence recited in claim 102 for making the fusion protein.
Mapelli teaches the use of a small bridge, e.g., small bridges of 5 amino acids or less, in the construction of oligopeptides (col. 24, lines 21-24). Mapelli teaches that these small bridges prevent disadvantageous steric hindrance between discrete monomers, and provide a sufficient degree of flexibility to the oligopeptide to allow for the formation of advantageous conformations (col. 24, lines 7-20). Mapelli teaches that Gly side chain moieties are unlikely to sterically hinder any potential folding of the oligomer, and cannot participate in energenically stable bond structure (col. 24, lines 53-63). Mapelli teaches several example of such Gly-rich linkers, e.g., Gly-Gly-Gly-Gly-Ser (identical to SEQ ID NO: 20 of the instant application) (col. 25, lined 2-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the small peptide bridge taught by Mapelli to prepare the Tango-67/Fc fusion protein of Holtzman. One of ordinary skill in the art would have been motivated to do so, because Holtzman teaches making a fusion protein between Tango-67 and an Fc domain, and Mapelli teaches small Gly-rich peptide bridges, such as Gly-Gly-Gly-Gly-Ser, which are particularly useful in the construction of fusion proteins. Therefore, the combined teachings provide a reasonable expectation of success in making the Tango-67/Fc fusion protein.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 102 uses the term “preferably”, which renders the claim indefinite because it is unclear whether the limitations following the term is part of the claimed invention. See MPEP § 2173.05(d).

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 30, 2021